DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first communicator configured to”, “extractor configured to”, “code generator configured to”, “second communicator configured to”, “text-to-audio converter configured to”, “third communicator configured to” in claim 8; and
“communicator configured to” and “symbol and image generator configured to” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (US 9728052 B2 – cited in IDS) in view of Han et al. (US 20190019401 A1).

Regarding claim 1, Huh discloses a method of providing disaster information, comprising: 
receiving, by a user terminal (digital signage server 1200), an emergency disaster text message from a center (col 2 ln 16-21 The emergency message (i.e. “emergency disaster text message”) may be received from one or more digital signage terminals or a national emergency alert center (i.e. center); and the emergency message may include emergency alert-related data, audience measurement (AM) data, or the surrounding ambient information of the one or more digital signage terminals. col 12 ln 5-10, The digital signage server (i.e. “User terminal”) receives an emergency message at step S6010. The emergency message may be generated by the digital signage terminal or an emergency alert center (i.e. “server”) and then transmitted to the digital signage server, as described above.); 
extracting, by the user terminal (digital signage server 1200), disaster type information and disaster risk degree information from the received emergency disaster text message (col 12 ln 9-11 The digital signage server extracts the type of emergency, emergency data and/or information (i.e. “disaster type information and disaster risk degree information”) from the emergency message (i.e. “emergency disaster text message”).); 
generating, by the user terminal (digital signage server 1200), a disaster information code on the basis of the disaster type information and the disaster risk degree information (col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “disaster type information”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “disaster risk degree”) to a corresponding emergency alert based on the urgency of a corresponding emergency.); 
transmitting, by the user terminal (digital signage server 1200), the generated disaster information code to a device (col 8 ln 24-28 The digital signage server generates and transmits an emergency alert message (i.e. “disaster information code”) including generated information to the digital signage terminals 1100 (i.e. “device”) or propagation group at step S2050. The emergency alert message will be described in detail later.); 
displaying (monitor 1110), by the device (i.e. digital signage terminals 1100), a symbol and an image corresponding to the disaster information code received from the user terminal (col 2 ln 65-67 The received emergency alert message may further include specific emergency-related evacuation path information; and the emergency alert message processing unit may perform control so that an evacuation path (i.e. “a symbol and an image”) related to the specific emergency is displayed using the evacuation path information; col 3 ln 26-30 The emergency alert message processing unit may perform control so that evacuation path information previously stored in the digital signage terminal is displayed in accordance with an emergency situation based on information included in the emergency alert message; col 4 ln 40-43 The monitor 1110 displays content. The content includes not only general digital signage content, such as an advertisement, marketing content, user experience, etc., but also an emergency alert message (i.e. “a symbol and an image”). col 8 ln 29-35 Each of the digital signage terminals parses emergency-related information from the emergency alert message and then displays the emergency-related information on a monitor. For example, the digital signage terminal may display the content of the emergency alert message in the form of text, or may display an emergency-related evacuation path or emergency-related safety guidelines at step S2052.); 
converting, by the user terminal (digital signage server 1200), the received emergency disaster text message into an audio file (col 2 ln 6-9 The emergency alert method may further include converting the information of the emergency message into voice information; and generating the emergency alert message including the voice information. Col 7 ln 10-17 The sign language and descriptive video conversion unit 1219 may function to generate sign language content or descriptive video content for an emergency alert. For example, the sign language and descriptive video conversion unit 1219 may generate content describing information within an emergency alert message in a sign language, or may generate information within an emergency alert message in voice.); 
transmitting, by the user terminal (digital signage server 1200), the audio file to an external audio output device (Col 7 ln 10-17 The sign language and descriptive video conversion unit 1219 may function to generate sign language content or descriptive video content for an emergency alert. For example, the sign language and descriptive video conversion unit 1219 may generate content describing information within an emergency alert message in a sign language, or may generate information within an emergency alert message in voice. Col 4 ln 46-47 The speaker 1130 (i.e. “external audio output device”) plays back an audio signal related to content played back by the digital signage terminal); and 
playing the audio file by the external audio output device (Col 4 ln 46-47 The speaker 1130 plays back an audio signal related to content played back by the digital signage terminal). 
However, Huh does not expressly disclose wherein the device is a wearable device and wherein the alert center is a server.
Han, from a similar field of endeavor, teaches a server ([0032] The risk notification device 110 is a device which transmits situation information about a risk, and may correspond to, for example, at least one of a device included in a disaster agency, a server which provides an application provided to the host device 130, a server which provides a push notification message, and a server included in a building where the risk occurs.) and a wearable device ([0030] The host device 130 may correspond to at least one of a mobile phone, a smart phone, a personal digital assistant (PDA), a portable multimedia player (PMP), a digital camera, a music player, a portable game console, a laptop computer, a navigation system, a wearable device, a smart watch, a fitness band, and/or the like. [0031] The at least one neighboring device 150-1, 150-2, . . . , 150-N may correspond to one of a mobile phone, a smart phone, a personal digital assistant (PDA), a portable multimedia player (PMP), a digital camera, a music player, a portable game console, a navigation device, a laptop computer, an internet of thing (IoT) device, a wearable device, a smart watch, a fitness band, and/or the like.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a server and a wearable device as taught by Han in the system taught by Huh in order to provide situation information about a risk (as suggested in [0032]).

Regarding claim 2, Huh in view of Han discloses the method of claim 1, wherein the extracting of the disaster type information and the disaster risk degree information comprises analyzing a head region of the emergency disaster text message and extracting disaster type information and disaster risk degree information recorded on a payload region of the emergency disaster text message (Huh col 12 ln 9-11 The digital signage server extracts the type of emergency, emergency data and/or information (i.e. “disaster type information and disaster risk degree information”) from the emergency message (i.e. “emergency disaster text message”). Col 10 ln 24-32 FIG. 4 is a diagram illustrating an emergency message according to an embodiment of the present invention. The emergency message according to this embodiment of the present invention may include a message ID (illustrated in the “head region of the emergency disaster text message”), DS terminal ID information, emergency type information, emergency location information, emergency time information, and/or emergency data information (illustrated in the “payload region of the emergency disaster text message”).).

Regarding claim 3, Huh in view of Han discloses the method of claim 1, wherein the generating of the disaster information code comprises: combining the disaster type information and the disaster risk degree information; and generating the disaster information code mapped to a combination of the disaster type information and the disaster risk degree information (Huh col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “disaster type information”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “disaster risk degree”) to a corresponding emergency alert based on the urgency of a corresponding emergency.).

Regarding claim 4, Huh in view of Han discloses the method of claim 3, wherein the generating of the disaster information code mapped to the combination of the disaster type information and the disaster risk degree information comprises generating the disaster information code mapped to the combination of the disaster type information and the disaster risk degree information using a mapping table stored in advance (Huh col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “disaster type information”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “disaster risk degree”) to a corresponding emergency alert based on the urgency of a corresponding emergency. Col 13 ln 52-57 A unique value may have been designated for each type of emergency, and an emergency message may be generated by including a unique value indicative of a corresponding emergency in emergency type information based on the type of emergency; therefore, in view of the above teachings, “a mapping table stored in advanced” is implicitly disclosed in order to include a unique value indicative of a corresponding emergency in emergency type information based on the type of emergency.).

Regarding claim 5, Huh in view of Han discloses the method of claim 4, wherein the mapping table comprises a table defining, in advance, a mapping relationship between combinations of multiple pieces of disaster type information and multiple pieces of disaster risk degree information and multiple disaster information codes (Huh col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “disaster type information”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “disaster risk degree”) to a corresponding emergency alert based on the urgency of a corresponding emergency. Col 13 ln 52-57 A unique value may have been designated for each type of emergency, and an emergency message may be generated by including a unique value indicative of a corresponding emergency in emergency type information based on the type of emergency; therefore, in view of the above teachings, “a mapping table stored in advanced” is implicitly disclosed in order to include a unique value indicative of a corresponding emergency in emergency type information based on the type of emergency).

Regarding claim 6, Huh in view of Han discloses the method of claim 1, wherein the displaying of the symbol and the image comprises: receiving the disaster information code from the user terminal; generating the symbol and image mapped to the disaster information code received from the user terminal by searching a storage storing multiple symbols and images classified according to multiple disaster information codes; and displaying the generated symbol and image through a display included in the wearable device (Huh col 2 ln 65-67 The received emergency alert message may further include specific emergency-related evacuation path information; and the emergency alert message processing unit may perform control so that an evacuation path (i.e. “a symbol and an image”) related to the specific emergency is displayed using the evacuation path information; col 3 ln 26-30 The emergency alert message processing unit may perform control so that evacuation path information previously stored in the digital signage terminal is displayed in accordance with an emergency situation based on information included in the emergency alert message; col 4 ln 40-43 The monitor 1110 displays content. The content includes not only general digital signage content, such as an advertisement, marketing content, user experience, etc., but also an emergency alert message. col 8 ln 24-35 The digital signage server generates and transmits an emergency alert message including generated information to the digital signage terminals or propagation group at step S2050. Each of the digital signage terminals parses emergency-related information from the emergency alert message and then displays the emergency-related information on a monitor. For example, the digital signage terminal may display the content of the emergency alert message in the form of text, or may display an emergency-related evacuation path or emergency-related safety guidelines at step S2052. Col 12 ln 61-64 Such evacuation paths may be defined based on the types of emergencies, the locations of shelters and/or the location of terminals and stored in the digital signage server in advance.).

Regarding claim 7, Huh in view of Han discloses the method of claim 1, wherein the converting of the received emergency disaster text message into the audio file comprises converting the emergency disaster text message into the audio file using a text-to-audio conversion algorithm (Huh col 2 ln 6-9 The emergency alert method may further include converting the information of the emergency message into voice information; and generating the emergency alert message including the voice information. Col 7 ln 10-17 The sign language and descriptive video conversion unit 1219 may function to generate sign language content or descriptive video content for an emergency alert. For example, the sign language and descriptive video conversion unit 1219 may generate content describing information within an emergency alert message in a sign language, or may generate information within an emergency alert message in voice.).

Regarding claim 8, Huh discloses a user terminal (digital signage server 1200) for providing disaster information, comprising:
a first communicator (fig. 1 transmission/reception units 1232, 1234) configured to receive an emergency disaster text message from a center (col 2 ln 16-21 The emergency message (i.e. “emergency disaster text message”) may be received from one or more digital signage terminals or a national emergency alert center (i.e. “center”); and the emergency message may include emergency alert-related data, audience measurement (AM) data, or the surrounding ambient information of the one or more digital signage terminals. col 12 ln 5-10, The digital signage server (i.e. “User terminal”) receives an emergency message at step S6010. The emergency message may be generated by the digital signage terminal or an emergency alert center (i.e. “server”) and then transmitted to the digital signage server, as described above.); 
an extractor configured to extract disaster type information and disaster risk degree information from the emergency disaster text message received from the first communicator (col 12 ln 9-11 The digital signage server extracts the type of emergency, emergency data and/or information (i.e. “disaster type information and disaster risk degree information”) from the emergency message (i.e. “emergency disaster text message”); therefore, the above teachings, the “extractor” is implicitly disclosed in order to extracts the type of emergency, emergency data and/or information (i.e. “disaster type information and disaster risk degree information”) from the emergency message.); 
a code generator configured to generate a disaster information code on the basis of the disaster type information and the disaster risk degree information (col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit (i.e. “code generator”) functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “disaster type information”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “disaster risk degree”) to a corresponding emergency alert based on the urgency of a corresponding emergency.); 
a second communicator (fig. 1 transmission/reception units 1232, 1234) configured to transmit the disaster information code to a device to allow the device to display a symbol and an image corresponding to the disaster information code (col 8 ln 24-28 The digital signage server generates and transmits an emergency alert message (i.e. “disaster information code”) including generated information to the digital signage terminals 1100 (i.e. “device”) or propagation group at step S2050. The emergency alert message will be described in detail later. col 2 ln 65-67 The received emergency alert message may further include specific emergency-related evacuation path information; and the emergency alert message processing unit may perform control so that an evacuation path (i.e. “a symbol and an image”) related to the specific emergency is displayed using the evacuation path information; col 3 ln 26-30 The emergency alert message processing unit may perform control so that evacuation path information previously stored in the digital signage terminal is displayed in accordance with an emergency situation based on information included in the emergency alert message; col 4 ln 40-43 The monitor 1110 displays content. The content includes not only general digital signage content, such as an advertisement, marketing content, user experience, etc., but also an emergency alert message (i.e. “a symbol and an image”). col 8 ln 29-35 Each of the digital signage terminals parses emergency-related information from the emergency alert message and then displays the emergency-related information on a monitor. For example, the digital signage terminal may display the content of the emergency alert message in the form of text, or may display an emergency-related evacuation path or emergency-related safety guidelines at step S2052.); 
a text-to-audio converter (sign language and descriptive video conversion unit 1219) configured to convert the received emergency disaster text message into an audio file (col 2 ln 6-9 The emergency alert method may further include converting the information of the emergency message into voice information; and generating the emergency alert message including the voice information. Col 7 ln 10-17 The sign language and descriptive video conversion unit 1219 may function to generate sign language content or descriptive video content for an emergency alert. For example, the sign language and descriptive video conversion unit 1219 may generate content describing information within an emergency alert message in a sign language, or may generate information within an emergency alert message in voice); and 
a third communicator configured to transmit the audio file to an external audio output device to allow the external audio output device to play the audio file (Col 7 ln 10-17 The sign language and descriptive video conversion unit 1219 may function to generate sign language content or descriptive video content for an emergency alert. For example, the sign language and descriptive video conversion unit 1219 may generate content describing information within an emergency alert message in a sign language, or may generate information within an emergency alert message in voice. Col 4 ln 46-47 The speaker 1130 (i.e. “external audio output device”) plays back an audio signal related to content played back by the digital signage terminal; therefore, in view of the above teachings, the “third communicator” is implicitly disclosed in order to transmit the emergency alert message in voice.).
However, Huh does not expressly disclose wherein the device is a wearable device and wherein the alert center is a server.
Han, from a similar field of endeavor, teaches a server ([0032] The risk notification device 110 is a device which transmits situation information about a risk, and may correspond to, for example, at least one of a device included in a disaster agency, a server which provides an application provided to the host device 130, a server which provides a push notification message, and a server included in a building where the risk occurs.) and a wearable device ([0030] The host device 130 may correspond to at least one of a mobile phone, a smart phone, a personal digital assistant (PDA), a portable multimedia player (PMP), a digital camera, a music player, a portable game console, a laptop computer, a navigation system, a wearable device, a smart watch, a fitness band, and/or the like. [0031] The at least one neighboring device 150-1, 150-2, . . . , 150-N may correspond to one of a mobile phone, a smart phone, a personal digital assistant (PDA), a portable multimedia player (PMP), a digital camera, a music player, a portable game console, a navigation device, a laptop computer, an internet of thing (IoT) device, a wearable device, a smart watch, a fitness band, and/or the like.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a server and a wearable device as taught by Han in the system taught by Huh in order to provide situation information about a risk (as suggested in [0032]).

Regarding claim 9, Huh in view of Han discloses the user terminal of claim 8, further comprising a storage storing a mapping table defining, in advance, a mapping relationship between combinations of multiple pieces of disaster type information and multiple pieces of disaster risk degree information and multiple disaster information codes, wherein the code generator generates the disaster information code mapped to a combination of the disaster type information and the disaster risk degree information using the mapping table (Huh col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “disaster type information”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “disaster risk degree”) to a corresponding emergency alert based on the urgency of a corresponding emergency. Col 13 ln 52-57 A unique value may have been designated for each type of emergency, and an emergency message may be generated by including a unique value indicative of a corresponding emergency in emergency type information based on the type of emergency; therefore, in view of the above teachings, “a mapping table stored in advanced” is implicitly disclosed in order to include a unique value indicative of a corresponding emergency in emergency type information based on the type of emergency.).

Regarding claim 10, Huh in view of Han discloses the user terminal of claim 8, wherein the code generator generates the disaster information code to include a first identification code for identification of a type of a disaster as a large category item, a second identification code for identification of the type of the disaster as small category items, and a third identification code for identification of a degree of risk of the disaster classified by the first and second identification codes (Huh col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “disaster type information”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “disaster risk degree”) to a corresponding emergency alert based on the urgency of a corresponding emergency. Col 13 ln 52-57 A unique value may have been designated for each type of emergency, and an emergency message may be generated by including a unique value indicative of a corresponding emergency in emergency type information based on the type of emergency; therefore, in view of the above teachings, “a mapping table stored in advanced” is implicitly disclosed in order to include a unique value indicative of a corresponding emergency in emergency type information based on the type of emergency.).

Regarding claim 11, Huh discloses a device (digital signage terminals 1100) for providing disaster information, comprising: 
a communicator (transmission/reception units 1192, 1194) configured to receive, from a user terminal, a disaster information code obtained by coding a type of a disaster and a degree of risk of the disaster (col 8 ln 24-28 The digital signage server (i.e. “user terminal”) generates and transmits an emergency alert message (i.e. “disaster information code”) including generated information to the digital signage terminals 1100 (i.e. “device”) or propagation group at step S2050. col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “disaster type information”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “disaster risk degree”) to a corresponding emergency alert based on the urgency of a corresponding emergency.); 
a symbol and image generator (emergency alert message processing unit  1178) configured to generate a symbol and an image corresponding to the disaster information code received through the communicator (col 2 ln 65-67 The received emergency alert message may further include specific emergency-related evacuation path information; and the emergency alert message processing unit may perform control so that an evacuation path (i.e. “a symbol and an image”) related to the specific emergency is displayed using the evacuation path information; col 3 ln 26-30 The emergency alert message processing unit may perform control so that evacuation path information previously stored in the digital signage terminal is displayed in accordance with an emergency situation based on information included in the emergency alert message; col 4 ln 40-43 The monitor 1110 displays content. The content includes not only general digital signage content, such as an advertisement, marketing content, user experience, etc., but also an emergency alert message (i.e. “a symbol and an image”). col 8 ln 29-35 Each of the digital signage terminals parses emergency-related information from the emergency alert message and then displays the emergency-related information on a monitor. For example, the digital signage terminal may display the content of the emergency alert message in the form of text, or may display an emergency-related evacuation path or emergency-related safety guidelines at step S2052.); and 
a display (monitor 1110) displaying the symbol and the image generated by the symbol and image generator (col 2 ln 65-67 The received emergency alert message may further include specific emergency-related evacuation path information; and the emergency alert message processing unit may perform control so that an evacuation path (i.e. “a symbol and an image”) related to the specific emergency is displayed using the evacuation path information; col 3 ln 26-30 The emergency alert message processing unit may perform control so that evacuation path information previously stored in the digital signage terminal is displayed in accordance with an emergency situation based on information included in the emergency alert message; col 4 ln 40-43 The monitor 1110 displays content. The content includes not only general digital signage content, such as an advertisement, marketing content, user experience, etc., but also an emergency alert message (i.e. “a symbol and an image”). col 8 ln 29-35 Each of the digital signage terminals parses emergency-related information from the emergency alert message and then displays the emergency-related information on a monitor. For example, the digital signage terminal may display the content of the emergency alert message in the form of text, or may display an emergency-related evacuation path or emergency-related safety guidelines at step S2052.).
However, Huh does not expressly disclose wherein the device is a wearable device.
Han, from a similar field of endeavor, teaches a wearable device ([0030] The host device 130 may correspond to at least one of a mobile phone, a smart phone, a personal digital assistant (PDA), a portable multimedia player (PMP), a digital camera, a music player, a portable game console, a laptop computer, a navigation system, a wearable device, a smart watch, a fitness band, and/or the like. [0031] The at least one neighboring device 150-1, 150-2, . . . , 150-N may correspond to one of a mobile phone, a smart phone, a personal digital assistant (PDA), a portable multimedia player (PMP), a digital camera, a music player, a portable game console, a navigation device, a laptop computer, an internet of thing (IoT) device, a wearable device, a smart watch, a fitness band, and/or the like.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a wearable device as taught by Han in the system taught by Huh in order to provide situation information about a risk (as suggested in [0032]).

Regarding claim 12, Huh in view of Han discloses the wearable device of claim 11, wherein the disaster information code comprises a first identification code for identification of a type of a disaster as a large category item, a second identification code for identification of the type of the disaster as small category items, and a third identification code for identification of a degree of risk of the disaster classified by the first and second identification codes (col 5 ln 47-49 the urgent communication processing unit 1174 may classify the type of message. col 7 ln 18-27 The emergency alert prioritization unit 1211, the emergency alert propagation area processing unit 1213, the emergency alert propagation group processing unit 1215, the evacuation path processing unit 1217, and/or the sign language and descriptive video conversion unit 1219 may be included in a single apparatus, which may be named an “emergency alert message generation unit.” The emergency alert message generation unit functions to generate an emergency alert message (i.e. “disaster information code”) using the functions of the above-described devices. Col 6 ln 31-38 The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency (i.e. “identification of the type of the disaster”) based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority (i.e. “degree of risk of the disaster”) to a corresponding emergency alert based on the urgency of a corresponding emergency.).

Regarding claim 13, Huh in view of Han discloses the wearable device of claim 11, further comprising a storage configured to store multiple symbols and images classified according to multiple disaster information codes, and wherein the symbol and image generator generates the symbol and the image mapped to the disaster information code received through the communicator by searching the storage (Huh col 2 ln 65-67 The received emergency alert message may further include specific emergency-related evacuation path information; and the emergency alert message processing unit may perform control so that an evacuation path (i.e. “a symbol and an image”) related to the specific emergency is displayed using the evacuation path information; col 3 ln 26-30 The emergency alert message processing unit may perform control so that evacuation path information previously stored in the digital signage terminal is displayed in accordance with an emergency situation based on information included in the emergency alert message; col 4 ln 40-43 The monitor 1110 displays content. The content includes not only general digital signage content, such as an advertisement, marketing content, user experience, etc., but also an emergency alert message (i.e. “a symbol and an image”). col 8 ln 29-35 Each of the digital signage terminals parses emergency-related information from the emergency alert message and then displays the emergency-related information on a monitor. For example, the digital signage terminal may display the content of the emergency alert message in the form of text, or may display an emergency-related evacuation path or emergency-related safety guidelines at step S2052.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/               Examiner, Art Unit 2684                                                                                                                                                                                         




/TOAN N PHAM/            Primary Examiner, Art Unit 2684